                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ALEJANDRO GUTIERREZ,                              Case No. 18-cv-05918-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING IN PART
                                   9             v.                                        ADMINISTRATIVE MOTION FOR
                                                                                           LEAVE TO FILE SURREPLY
                                  10     FRIENDFINDER NETWORKS INC.,
                                                                                           [Re: ECF 39]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Alejandro Gutierrez moves the Court for leave to file a surreply in response to

                                  14   Defendant Friendfinder Networks Inc.’s reply in support of its motion to compel arbitration. Mot.,

                                  15   ECF 39. Plaintiff argues that a surreply is necessary because Defendant submitted new evidence

                                  16   in its reply to which Plaintiff deserves the opportunity to respond. See id. at 1–3. Defendant

                                  17   opposes this motion, arguing that it raised no new issues on reply. Opp. at 1–2, ECF 41.

                                  18   Defendant does not deny that it introduced new evidence in its reply.
                                  19          The Ninth Circuit has held that “[w]here new evidence is presented in a reply . . . the

                                  20   district court should not consider the new evidence without giving the [non-]movant an

                                  21   opportunity to respond.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (alterations in

                                  22   original) (citation omitted). Defendant has not argued that it could not have raised this new

                                  23   evidence in its opening brief. See In re: Lenovo Adware Litig., No. 15-MD-02624-RMW, 2016

                                  24   WL 6277245, at *14 (N.D. Cal. Oct. 27, 2016) (excluding reply declaration because it

                                  25   “contain[ed] new evidence . . . that could have been included with plaintiffs’ [opening] motion”);

                                  26   cf. Burnham v. City of Rohnert Park, No. 92-cv-1439-SC, 1992 WL 672965, at *5 n.1 (N.D. Cal.
                                  27   May 18, 1992) (“[R]eply briefs are limited in scope to matters either raised by the opposition or

                                  28   unforeseen at the time of the original motion.”). And the new evidence was exclusively in
                                   1   Defendant’s possession and was offered in support of its own arguments. Cf. Fed. Trade Comm’n

                                   2   v. Qualcomm Inc., No. 17-CV-00220-LHK, 2018 WL 5848999, at *12 (N.D. Cal. Nov. 6, 2018)

                                   3   (allowing reply evidence because it was offered to rebut argument first raised in the defendant’s

                                   4   opposition and because the evidence included the defendant’s own documents). As such, Plaintiff

                                   5   deserves an opportunity to substantively respond.

                                   6          Plaintiff’s motion is GRANTED IN PART. However, the proposed surreply is excessively

                                   7   long, restates legal principles not responsive to the new evidence, and is filed in addition to

                                   8   separately filed evidentiary objections. Plaintiff may file a 3-page surreply on or before April 5,

                                   9   2019. The Court’s ruling on the instant motion is not intended to indicate how the Court will rule

                                  10   on Plaintiff’s pending objections to Defendant’s reply-brief evidence.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 3, 2019

                                  15                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
